          Exhibit 62




Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 1 of 7
             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
         CIVIL ACTION NO. 1:14-CV-00954-LCB-JLW

STUDENTS FOR FAIR
ADMISSIONS, INC.,
                           Plaintiffs,
     vs.
UNIVERSITY OF NORTH
CAROLINA, et al.,
                           Defendants.

                 _______________________________
                        AMENDED DEPOSITION
                                OF
                     DR. TAFFYE BENSON CLAYTON
    THIS DEPOSITION CONTAINS HIGHLY CONFIDENTIAL AND
 PROPRIETARY INFORMATION AND IS SUBJECT TO A PROTECTIVE
   ORDER RESTRICTING PUBLIC DISCLOSURE OF ITS CONTENTS
                 _______________________________



TAKEN AT THE OFFICES OF:
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL
222 East Cameron Avenue
110 Bynum Hall
Chapel Hill, NC 27514


                               05-24-17
                               8:55 A.M.
                    __________________________
                         Michael B. Lawrence
                           Court Reporter

                    Civil Court Reporting, LLC
                            P.O. Box 1146
                        Clemmons, NC 27012
                          (336) 406-7684



 Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 2 of 7
Deposition of Taffye Benson Clayton                            Students for Fair Admissions v. UNC, et al.

   1          populations are typically those with -- typically,
   2          include Latino, Native and African American
   3          students.           And that's a distinct one --
   4          distinction that's often made in the research.
   5                   Q.        Okay.   And -- all right.   So is the
   6          difference then that Asian American students might
   7          be considered underrepresented populations but not
   8          underrepresented minority populations?
   9                   A.        In some instances.
 10                    Q.        Okay.   Are there other differences
 11           between the two terms?
 12                    A.        I would say possibly, but I think more
 13           commonly underrepresented populations is, you
 14           know, the numbers that are less than -- or the
 15           populations that are less than the majority
 16           population and underrepresented minority are the
 17           three ---
 18                    Q.        Okay.
 19                    A.        --- (inaudible).
 20                    Q.        What is critical mass?
 21                    A.        A very amorphous statement.     That --
 22           that really is the point at which individuals who
 23           are a part of any underrepresented population
 24           begin to -- to feel like an individual.
 25                    Q.        And what do you mean by begin to feel

Civil Court Reporting, LLC                                                                       Page: 36


             Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 3 of 7
Deposition of Taffye Benson Clayton                           Students for Fair Admissions v. UNC, et al.

   1                   A.        I think it has something to do with
   2          engagement.
   3                   Q.        Okay.   By engagement, do you mean
   4          engagement with other people on campus?
   5                   A.        I think a component of it is engagement
   6          with other people on campus.
   7                   Q.        Okay.   People from other populations?
   8                   A.        Yes.
   9                   Q.        Okay.   So is it sort of a -- let me ask.
 10           Is an element of it, then, cross-racial or cross-
 11           ethnic engagement?
 12                    A.        An element of it could be cross any
 13           myriad of differences.
 14                    Q.        So cross-political, cross-religious,
 15           cross -- any of the other individual ways that
 16           people define themselves.
 17                    A.        Correct.
 18                    Q.        Okay.   Does it also then relate to an
 19           individual's willingness to speak out on campus?
 20                    A.        I don't know that I would necessarily
 21           relate to it in that way.           I -- I really hadn't
 22           thought about it in that way.
 23                    Q.        Okay.   Let me ask this.   How does DMA --
 24           or I should say for when you were there, how did
 25           DMA determine whether there was a critical mass of

Civil Court Reporting, LLC                                                                      Page: 42


             Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 4 of 7
Deposition of Taffye Benson Clayton                             Students for Fair Admissions v. UNC, et al.

   1          any particular underrepresented population on
   2          campus, be it religious, ethnic or anything else?
   3                   A.        We didn't.
   4                   Q.        Okay.    Did the University?
   5                   A.        Not as I'm aware.   I mean again, the
   6          process was annualized reporting, looking at the
   7          data year to year.
   8                   Q.        Okay.    So ---
   9                   A.        And looking at the feedback we got with
 10           respect to the climate as well.
 11                    Q.        What kind of data might you get from
 12           year to year from the individual units?
 13                    A.        You may get data talking about there had
 14           been an increase in, let's say, inter-group
 15           dialogue within a particular college.               That people
 16           came together to talk about various issues around
 17           diversity and that actual occurrence made people
 18           feel that there was a more engaging climate.
 19                    Q.        This is a little bit what we talked
 20           about before inter-group engagement.
 21                    A.        Right.
 22                    Q.        Okay.    And just to clarify, this could
 23           be across racial-ethnic lines or political or
 24           religious or gender identity or any other kind
 25           of ---

Civil Court Reporting, LLC                                                                        Page: 43


             Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 5 of 7
Deposition of Taffye Benson Clayton                            Students for Fair Admissions v. UNC, et al.

   1                   A.        When you think about the point at which
   2          a -- a person who's a member of a group feels like
   3          an individual, it is linked to what their
   4          perceptions are about their own agency in any
   5          context.
   6                   Q.        What do you mean by agency?
   7                   A.        Their sense of being an individual.
   8                   Q.        As opposed to part of whatever the
   9          population ---
 10                    A.        A group.
 11                    Q.        --- group is?   Okay.
 12                              In terms of this goal, "Achieving
 13           critical masses of underrepresented populations
 14           necessary to ensure the educational benefits of
 15           diversity," is the University -- I should say,
 16           does the University try to achieve critical mass
 17           for all kinds of different populations, not only
 18           ethnic/racial but religious, geographic, etcetera?
 19                    A.        Because critical mass is amorphous, you
 20           know, there -- there is really not a way to make
 21           the determination.            The question of whether or not
 22           the University makes continuous efforts to ensure
 23           that there -- there -- that we have a diverse
 24           community and that -- that, you know, diversity is
 25           leveraged and that we are learning from the

Civil Court Reporting, LLC                                                                       Page: 52


             Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 6 of 7
Deposition of Taffye Benson Clayton                           Students for Fair Admissions v. UNC, et al.

   1          diversity that exists is really the effort.
   2                   Q.        And the -- this is the effort that you
   3          mentioned that's through interactions within a
   4          unit on campus or campus wide, correct?
   5                   A.        Sure.
   6                   Q.        And through outreach, as you said
   7          before, correct?
   8                   A.        Well, I think outreach is certainly the
   9          component that DMA particularly has been most
 10           involved in, but individual units as well make
 11           efforts to connect.
 12                    Q.        To connect with different types of
 13           groups ---
 14                    A.        Different types of ---
 15                    Q.        --- within the unit.
 16                    A.        --- groups, different types of
 17           communities, different parts of the state.                  The
 18           gamut.
 19                    Q.        Okay.   And as the head of DMA, what did
 20           you feel was the most useful data or evidence in
 21           evaluating critical mass?
 22                    A.        You know, I don't know that I considered
 23           myself ever evaluating critical mass.
 24                    Q.        Okay.
 25                    A.        What I espoused was that we're on a

Civil Court Reporting, LLC                                                                      Page: 53


             Case 1:14-cv-00954-LCB-JLW Document 166-13 Filed 01/18/19 Page 7 of 7
